Citation Nr: 1625583	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to November 2000, April 2004 to September 2004, and September 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, denied reopening a previously denied claim of entitlement to service connection for a low back condition.

In April 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In October 2014, the Board reopened the claim for entitlement to service connection for a low back condition, and remanded the Veteran's claim for further development.  A SSOC was issued in January 2015, and the case has now been returned to the Board for further appellate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In December 2014, in compliance with the Board's October 2014 remand directive, the Veteran was scheduled for a VA examination of his back.  

In the remarks from the OKC VAMC, on December 3, 2014, the examination was "cancelled by clinic."  In a subsequent December 3, 2014, notation, there is a note that the Veteran was a "no-show."  The Veteran submitted correspondence in  February 2015, indicating that he received notification in the mail that the VAMC cancelled his scheduled December 3, 2014, examination.  The Veteran went on to state that he did not receive notification that another examination had been scheduled.   
 
Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a) (2015).  The provisions of 38 C.F.R. § 3.655 (2015) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  In this case, the Veteran indicated, and the evidence shows, the examination date and time was not clear and there is a note from the VAMC indicating that the December 3, 2014, examination was cancelled.  The Veteran submitted correspondence indicating he was not notified of a rescheduled examination.  The Board concludes good cause has been demonstrated as to why the Veteran failed to attend the scheduled December 2014 examination.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.   

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back condition, diagnosed as a lumbar strain, is related to his active military service, to include the February 2006 IED attack and complaints noted in November 2006?    

The examiner should specifically discuss the lay and medical evidence of continued symptoms after service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

		


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




